UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6128




In Re:   STEPHAN D. BROOKS,

                                                          Petitioner.




           On Petition for Writ of Mandamus. (CA-03-325)


Submitted:   March 23, 2005                 Decided:   April 12, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephan D. Brooks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stephan    D.    Brooks   petitions     for   writ     of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.          He seeks an order from this court

directing the district court to act.                Although we find that

mandamus    relief    is    not   warranted     because    the    delay    is   not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.            We grant Brooks’s motion for leave to

proceed in forma pauperis.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and     argument    would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                      - 2 -